Simmons, C. J.

1. The bill of exceptions having been filed in the office of the clerk of the superior court on the first day of August, 1895, and it affirmatively appearing from the certificate of that clerk that one of the attorneys for the plaintiff in error, upon the day of such filing, took the bill of exceptions from the office of the clerk below and kept the same until the 3d of October, 1895, thus preventing the clerk from transmitting the same together with the transcript of the record to, this court within the time prescribed by law, the writ of error must be dismissed. Code, §§4272d, 4272e; Farrar v. Oglesby, 84 Ga. 188.
2. The correctness of the clerk’s certificate connot be called in question by the voluntary affidavits of counsel filed in this court,

TYrit of error dismissed.